      Case 1:20-cr-00009-AKH Document 17 Filed 04/02/20 Page 1 of 2




April 2, 2020

By ECF

Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007

Re: United States v. Jose Rojano, 20 Cr. 09 (AKH)

Dear Judge Hellerstein:

I write to respectfully request that the Court set a sentencing date for as soon as the Court
is available and conduct the sentencing remotely (Mr. Rojano is incarcerated at the
Queens Detention Facility, aka “GEO”). The Government consents to this request.

Mr. Rojano is pending sentence following his guilty plea to one count of illegal reentry.
Sentencing was originally scheduled for March 13, 2020, and Mr. Rojano was brought to
Court on that date, but because of confusion around the time of the appearance the
sentencing did not occur. Sentencing was next scheduled for April 1, 2020, but on March
30 the Court sua sponte adjourned that date to June 16, 2020, the currently scheduled
date.

Mr. Rojano faces a Zone B Guidelines range of 8 to 14 months and seeks a sentence of
time served (now almost 4 months) for the reasons set forth in his sentencing submission
of February 27, 2020 (ECF No. 11). I submit that time served was appropriate before the
COVID-19 pandemic struck, and is all the more appropriate now given the health crisis
in the area jails. Accordingly, I respectfully request an earlier sentencing date for a remote
sentencing. (I understand that the Queens Detention Facility is capable of accommodating
a remote sentencing.)

                                             —
      Case 1:20-cr-00009-AKH Document 17 Filed 04/02/20 Page 2 of 2

Honorable Alvin K. Hellerstein                    April 2, 2020
United States District Judge                      Page 2 of 2

Re: United States v. Jose Rojano
    20 Cr. 09 (AKH)

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Kaylan E. Lasky, Esq.
    Assistant United States Attorney
